Citation Nr: 0003106	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-00 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for spondylolysis and 
spondylolisthesis of the lumbar spine.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

M. A. Herman, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1967 to 
November 1967.  This appeal arises from a July 1996 rating 
decision of the St. Petersburg, Florida, regional office (RO) 
which denied service connection for spondylolysis and 
spondylolisthesis.  The veteran moved to New Jersey during 
the pendency of this appeal.  As such, jurisdiction over this 
matter was transferred to the Newark, New Jersey, RO.

The Board of Veterans' Appeals (Board) notes that this appeal 
initially included the issue of entitlement to non-service-
connected pension benefits.  However, said benefits were 
granted by the RO in October 1997.  As such, the issue of the 
veteran's entitlement to non-service-connected pension 
benefits is no longer the subject of appellate review.


REMAND

Acknowledging that he had a history of back problems prior to 
his active military service, the veteran contends that he was 
found to be fit for duty at his enlistment examination.  He 
asserts his spondylolysis and spondylolisthesis were not 
diagnosed until after he entered service and sustained an 
injury to his back.  He says that he fell from a 12 foot 
platform shortly after completion of basic training, and that 
he injured his back in said fall.  He maintains he was 
hospitalized for several days.  He states he was discharged 
from service shortly after he recovered from his injuries.  
If his spondylolysis and spondylolisthesis preexisted his 
military service, the veteran asserts the conditions were 
aggravated by the aforementioned inservice trauma.  
Statements from the veteran's family members and a fellow 
service member give a similar history.

Preliminary review of the evidentiary record reveals that 
service medical records are entirely negative for any 
treatment of a back injury.  Instead, an October 1967 
narrative summary from Martin Army Hospital reveals that the 
veteran was seen for complaints of back pain, that he gave a 
history of numerous pre-service back injuries, and that he 
was found to have spondylolysis and spondylolisthesis 
manifested by a bilateral pars defect at L5 with first degree 
slippage.  A report of Medical Board Proceedings indicated 
that the veteran's spondylolysis and spondylolisthesis was 
found to have existed prior to service.  He was found to be 
unfit for duty and summarily discharged.

The Board finds that additional development is warranted in 
light of the foregoing.  Specifically, a review of the claims 
folder contains no indication that the RO sought to obtain 
any hospitalization records from the veteran's alleged 
inservice back injury.  While copies of his service medical 
records were received from the National Personnel Records 
Center (NPRC), the veteran's treatment records from Martin 
Army Hospital cannot be presumed to have been fully 
incorporated with his service medical records.  In order to 
be certain to locate any such records, the RO should contact 
the Martin Army Hospital in Fort Benning, Georgia, directly 
and ask that it forward the veteran's complete medical 
record.  Although he has the burden of submitting evidence in 
support of his claim, the critical evidence may be in the 
control of the Federal Government and, in such situations, 
the VA should be responsible for attempting to provide or 
obtain the material.  Murphy v. Derwinski, 1 Vet. App. 78, 82 
(1990).

While it is clearly the responsibility of the claimant to 
present evidence of a plausible claim, the U.S. Court of 
Appeals for Veterans Claims (Court) has held that the VA, 
when on notice that relevant evidence may exist which might 
render the claim plausible, has a responsibility under 
38 U.S.C.A. § 5103(a) to let the claimant know what evidence 
is required.  Robinette v. Brown, 8 Vet. App. 69 (1995).  
However, once the VA informs the claimant of the necessity of 
that evidence, there must be some degree of probability that 
the appellant will be able to obtain said evidence.  
Marciniak v. Brown, 10 Vet. App. 198 (1997).  In this case, 
the Board notes that the veteran's mother indicated, in a 
statement received in August 1997, that the veteran sought 
treatment for back problems from B. Sawyer, M.D., shortly 
after his military discharge.  After being examined, she said 
the veteran was instructed on how to properly care for his 
back.

Thus, the veteran (though his mother) has put the VA on 
notice that additional evidence may exist which might 
document that the veteran's back disorder underwent an 
increase in severity as a result of his military service, and 
he has identified the source of that evidence.  The Board 
concludes that the VA has a duty to notify the appellant 
regarding the procurement and submission of any such 
additional evidence as per 38 U.S.C.A. § 5103(a) (West 1991).

Although further delay is regrettable, under the 
circumstances described above, additional development is 
considered necessary. Therefore, this case is Remanded to the 
RO for the following development:

1.  The RO should obtain the veteran's 
complete treatment records from the East 
Orange VA Medical Center (VAMC) and any 
other identified VA facility since 
October 1997.  Once obtained, all records 
must be associated with the claims 
folder.

2.  The RO should contact the Martin Army 
Hospital in Fort Benning, Georgia, and 
request that it furnish legible copies of 
the veteran's complete medical file, to 
include records of hospitalization.  If 
no records are available, the Martin Army 
Hospital should be asked to report this 
determination in writing.  The response 
should be associated with the claims 
folder.  If any further sources of 
information are identified by Martin Army 
Hospital, appropriate action should be 
taken by the RO to obtain the records.

3.  The RO must inform the veteran that a 
medical statement from any medical 
professional, including 
Dr. Sawyer, attesting that his back 
condition underwent an increase in 
severity during his military service 
(beyond the natural progression of the 
condition) would be useful in 
establishing a well-grounded claim for 
service connection.  The veteran should 
also be advised that he may obtain and 
submit records pertaining to medical 
treatment received for his lumbar spine 
prior to and subsequent to service.  If 
additional evidence is received, the RO 
should determine if there is a well-
grounded claim for service connection for 
spondylolysis and spondylolisthesis of 
the lumbar spine.  If so, any additional 
development warranted by the duty to 
assist should be accomplished.

4.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  If the decision remains adverse 
to the veteran, he and his representative 
should be issued a supplemental statement 
of the case (SSOC).  The SSOC should 
contain a summary of the pertinent facts 
and a summary and discussion of the laws 
and regulations applicable to the 
veteran's claim, including 38 C.F.R. §§ 
3.303, 3.304(b), and 3.306 (1999).  The 
veteran and his representative should be 
given an opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is 
to afford due process and to obtain additional medical 
evidence.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


